Citation Nr: 0200092	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  96-49 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 1, 1994, 
for the payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs 


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.  He is deceased and the appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 RO decision which granted the 
appellant death pension benefits, with payment effective from 
March 1, 1994.  The appellant appeals for an earlier 
effective date for payment of death pension benefits.

The Board remanded this case to the RO for additional 
evidentiary development in March 2000.  Following compliance, 
the case has been returned to the Board for further 
disposition.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1989.

2.  The appellant's initial claim for death pension benefits 
was received by the RO on February 22, 1994.

3.  The RO thereafter awarded the appellant death pension 
benefits, with payment effective from March 1, 1994.






CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
1994, for the payment of death pension benefits, are not met.  
38 U.S.C.A. §§ 5110, 5111 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.31, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on April [redacted], 1989.

The appellant, as surviving spouse of the veteran, filed a 
claim for VA death pension benefits (using VA Form 21-534); 
she dated the form February 15, 1994, and the form was date-
stamped as received by the RO on February 22, 1994; and she 
checked a box on the form to indicate that she had not 
previously filed a VA claim.

In July 1994, the RO granted the appellant death pension 
benefits, with first payment effective from March 1, 1994.

The appellant thereafter claimed an earlier effective date 
for payment of VA death pension.  She contended that she 
should be granted death pension benefits retroactive to 
October 1991.  She asserted that a claim for death pension 
benefits was submitted to her accredited representative at 
about that time.

An April 1996 VA Form 119, Report of Contact, indicates that 
an employee of the RO contacted the appellant's 
representative, and the representative indicated that records 
were searched and they were unable to find any evidence of 
such a claim being received in October 1991.

In March 2000, the Board remanded the case to the RO for 
purposes of contacting the Social Security Administration 
(SSA) in order to determined whether the appellant applied 
for benefits on an application form which meets the 
requirements of 38 C.F.R. § 3.153.

In January 2001, the RO sent a letter to the appellant 
requesting that she furnish copies of any SSA records that 
she had in her possession showing the date of entitlement to 
SSA benefits.  She has not responded.

In March 2001, the RO received a letter from the SSA 
indicating that the application for SSA benefits filed by the 
appellant is not available.

Analysis

The file shows that through correspondence, the statement of 
the case, and the supplemental statement of the case, the RO 
has informed the appellant of the evidence necessary to 
substantiate her claim.  Pertinent records have been obtained 
to the extent possible.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The veteran died in April 1989.  The RO found that the 
appellant, as surviving spouse of the veteran, first filed a 
claim for death pension benefits on February 22, 1994, and 
the RO awarded death pension to her, with first payment 
effective from March 1, 1994.

An award of death pension, based on a claim received after 
October 1, 1984, is effective the first day of the month in 
which the veteran's death occurred if the claim is received 
by the VA within 45 days after the date of death; otherwise 
the effective date of the award is the date of VA receipt of 
claim.  38 U.S.C.A. § 5110(a), (d)(2); 38 C.F.R. § 
3.400(c)(3)(ii).  Payment pursuant to an award commences on 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

If the appellant's initial claim for death pension benefits 
was the claim received by the RO on February 22, 1994 (a 
number of years after the veteran died), then the death 
pension award was properly effective from February 22, 1994, 
and payment pursuant to the award was properly effective from 
March 1, 1994 (the beginning of the month after the award 
became effective).

The Board has examined the file and can find no formal or 
informal claim for death pension benefits prior to the 
appellant's claim received on February 22, 1994. 

Although in her February 1994 death pension claim the 
appellant indicated she had not filed an earlier VA claim, 
she has since asserted that she filed a death pension claim 
with her service representative in about October 1991.  The 
representative has no record of this.  In any event, filing a 
claim with a service representative does not constitute the 
filing of a claim with the VA.

Under the provisions of 38 C.F.R. § 3.153, an application on 
a form jointly prescribed by the VA Secretary, and the 
Secretary of Health, Education, and Welfare, filed with the 
SSA on or after January 1, 1957, will be considered a claim 
for death benefits and to have been received by VA as of the 
date of receipt by the SSA.  The VA has checked with the SSA 
to see whether such a joint form was filed with the SSA, and 
the SSA has indicated that the appellant's SSA application is 
not available.  The appellant has failed to respond to the 
RO's request for additional information with regard to her 
application for SSA benefits.  As there is no evidence to 
support the filing of a joint VA/SSA form in connection with 
the appellant's claim for SSA benefits, there is no basis for 
a finding of an earlier claim for VA death pension benefits.

In sum, the evidence shows the appellant's initial claim for 
VA death pension was received by the RO on February 22, 1994, 
which is the correct effective date of the award; and payment 
pursuant to the award is properly effective from March 1, 
1994, the start of the month following the effective date of 
the award.  As the preponderance of the evidence is against 
the claim for an earlier effective date, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An earlier effective date for the payment of death pension 
benefits is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

